DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-8 and 13) in the reply filed on 03/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected group II (claims 9-12) have been withdrawn from consideration by applicant.

Drawings
3.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are between (i) the relative independent processing box, the transfer system and the first material rack at the center of the square structure of the grain boundary diffusion chamber and (ii) the relative independent processing box, the transfer system and the second material rack at a center of the square structure of the heat treatment chamber. In particular, claim 6 as presented appears to indicate that the grain boundary diffusion chamber and the heat treatment chamber contains separate independent processing box; which would be is operationally counterproductive. This ambiguity in claim language meaning is more so because no illustrative drawing is originally filed with this application to provide further direction as to the clear structural relationships between these claimed structures.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvy-Webb (US Patent No. 2,039,203) in view of Nagata et al. (US 2010/0239878) and Choi (US Patent No. 8,182,263).
	Regarding claims 1, 3 and 4, Ogilvy-Webb teaches a continuous heat treatment device (see figure 1 and page 1, column 1,  lines 1-17) for a metal workpiece (see page 1, column 1,  lines 1-17), comprising: a first heat treatment chamber (i.e. normalizing chamber or preheating  chamber 1, see figure 1 and page 1, column 2, lines 25-35), a first cooling chamber (i.e. pre-cooling chamber 19, see figure 1 and page 1,column 2,  line 53- page 2, column 1, line 16), a second heat treatment chamber (i.e. annealing chamber 23, see figure 1, page 2, column 1, lines 17-26 and lines 49-75 and page 3, column 1, lines 35-72)  and a second cooling chamber (reads on the section adjoining the annealing chamber having an port (85, see figure 1) for non-oxidizing gas injection meant for cooling the stack of metal workpieces (see page 3, column 1, lines 36-40 and lines 63-65), wherein the first heat treatment chamber, the first cooling chamber, the second heat treatment chamber, and the second cooling chamber are disposed in sequence by means of airtight devices (see figures 1 shows as such), and a transfer system (i.e. conveyor system comprising a combination  a conveyor (35)  and a walking beam type  having a series of fixed bars (3) and movable bars (5),  see page 1,column 2,  lines 26-48, page 2,column 1,  lines 17-27 and page 2, column 2,  lines 11-23 and lines 49-73; and figures 1 and 2) disposed among the first heat treatment chamber, the first cooling chamber, the second heat treatment chamber, and the second cooling chamber to transfer the alloy workpiece or the metal workpiece (see figures 1 and 2); wherein both the first cooling chamber and the second cooling chamber adopt a non-oxidizing air cooling system  (see page 2, column 1, lines 4-8 and lines 63-75 and page 3, column 1, lines 35-42).
	Ogilvy-Webb fails to particularly teach a cooling air temperature of the first cooling chamber that is 25 °C or above that differs from a heat treatment temperature of the first heat treatment chamber by at least 450 °C; and a cooling air temperature of the second cooling chamber that is 25 °C or above and differs from a heat treatment temperature of the second heat treatment chamber by at least 300 °C. However, Ogilvy-Webb teaches a cooling down temperature range applied to the stack of metal workpieces in the cooling chambers (see page 2, column 1, lines 70-75) and also states that said applied cooling temperature ranges are specific for the workpiece material being treated by the heat treatment apparatus. Thus, since Ogilvy-Webb teaches that the applied cooling chamber temperature ranges is dictated by the article worked upon or the workpiece material being treated by the heat treatment apparatus; selection of a cooling chamber temperature suitable for a given material being treated at the time of the invention would have being obvious to one of ordinary skill in the art at the time the invention was made.
	Ogilvy-Webb teaches a first heat treatment chamber (i.e. normalizing chamber or preheating chamber 1, see figure 1 and page 1, column 2, lines 25-35) which would be able to provide the necessary chamber space and heating source for conducting a grain boundary diffusion process but fails to teach a relatively independent processing box for the containment of an alloy workpiece or a metal workpiece together with a diffusion source to allow a grain boundary diffusion process to be conducted. However, Nagata et al teaches a grain boundary diffusion device (1, see Nagata et al., figure 2, abstract and para [0010], [0014], [0019], [0024], [0029]) comprising a heating chamber (3, see Nagata et al.,  figure 2, abstract and para [0029]) with a heating source (comprising: a heating means 4, heat insulating material 41 and a heat generating body 42, see Nagata et al., figure 2, abstract and para [0029])  and a relatively independent processing box (comprising: a box 7, a rectangular parallelepiped box portion 71,  a lid portion 72,  and a defined processing space or chamber 70, see Nagata et al., figure 2, abstract and para [0030]) for containment of an alloy workpiece or a metal workpiece (sintered magnet S, see Nagata et al., figure 2, abstract and para [0031]) together with a diffusion source (evaporating material V, see Nagata et al., figure 2, abstract and para [0031]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ogilvy-Webb to include a relatively independent processing box for containment of an alloy workpiece or a metal workpiece together with a diffusion source as taught by Nagata et al. and that would allow a grain boundary diffusion to be carried out in the first heat treatment chamber.
	 Ogilvy-Webb in view of Nagata et al. fails to particularly teach a pressure of between50 kPa-100 kPa being applied in the first cooling chamber and the second cooling chamber. However, Choi  teaches that cooling chambers (13, see Choi, figures 2-4 and column 9, line  53-column 10, line 3) employed in heat treatment apparatus are known in the art to be subjected to pressure application and a pressure sensor (151, see Choi , figure 4) and a control unit (80, see Choi figure 4)  provided for controlling a coolant intake valves (91a, see Choi figure 4, column 8, lines 44-57 and column 9, line  53-column 10, line 3)  to allow a desired pressure to be applied and maintained in the cooling chamber (see Choi, figures 2-4 and column 9, line 53-column 10, line 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ogilvy-Webb in view of Nagata et al. to include a control unit, a coolant intake valves and pressure sensor operatively linked to the cooling chambers as exemplified by Choi and that would allow a desired pressure to be applied and maintained in the cooling chambers for optimization of the processes 
carried out in the heat treatment apparatus.
            Regarding claims 2 and 8, Ogilvy-Webb in view of Nagata et al. and Choi, 
though teaches a device for performing continuous grain boundary diffusion and heat treatment, wherein the workpiece is a sintered Nd-Fe-B magnet  with a rare earth portion of about 28% (see Ogilvy-Webb figure 1; Nagata et al., figure 2, abstract, para [0001]-[0004], [0010], [0014], [0019], [0024], [0025], and [0029]; and Choi figured 2-4); however this claimed sintered Nd-Fe-B magnet only constitutes an articled worked upon by the claimed apparatus; furthermore it well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also see MPEP 2115. 
	Regarding claim 5, Ogilvy-Webb in view of Nagata et al. and Choi, does not expressly teach the heat treatment temperature applied in the first heat treatment chamber to be 800 °C-950 °C; the cooling air temperature applied in the first cooling chamber to be 25 °C-150 °C; the heat treatment temperature applied in the second heat treatment chamber to be 400 °C-650 °C; the cooling air temperature applied in the second cooling chamber to be 25 °C-100 °C during a first-stage air cooling treatment performed in the first cooling chamber, an average cooling rate of the alloy workpiece or the metal workpiece in a first 10 minutes of the first-stage air cooling treatment is 6 °C/min-15 °C/min; and in a second-stage air cooling treatment performed in the second cooling chamber, an average cooling rate of the alloy workpiece or the metal workpiece in a first 10 minutes of the second-stage air cooling treatment is 6 °C/min-15 °C/min as claimed; however these limitations are drawn to the operational aspects of the claimed apparatus or the manner of operating the claimed apparatus; and also mostly dictated by the article or the workpiece worked upon; furthermore, it is well settled that an apparatus claims cover what a device is, not what a device does and  also a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II. In this instant case the combined apparatus of  in view of Nagata et al. and Choi includes a pressure sensor (151, see Choi , figure 4), a temperature sensor (70 see Choi figure 4 and column 9, lines 38-52) a control unit (80, see Choi figure 4) and a coolant intake valves (91a, see Choi figure 4, column 8, lines 44-57 and column 9, line  53-column 10, line 3); hence the temperature of the heating chambers, cooling chambers and the cooling rate in the cooling chamber can be controlled as desired and in the same manner as claimed by using the control system.
 
Allowable Subject Matter
8.	Claims 6, 7 and 13 would be allowable if rewritten to overcome the rejection(s) 
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Office action and to include all of the limitations of the base claim and any intervening 
claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: Ogilvy-Webb in view of Nagata et al. and Choi differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 6: a grain boundary diffusion chamber comprising two heating regions disposed facing each other on an inner wall structure of the grain boundary diffusion chamber; a first material rack at a center of the structure of the grain boundary diffusion chamber;Response(16/623,191) -3-Atty. Ref.: XTCP114WOUSa heat treatment chamber comprising two heating regions disposed facing each other on an inner wall structure of the heat treatment chamber; and a second material rack at a center of the  structure of the heat treatment chamber and a relatively independent processing box configured to be placed on the first material rack and the second material rack respectively by the transfer system.

 	Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odaka et al. (US 8,177,921), Odaka et al. (US 8,845,821) and Shimosato et al. (US 7,029,625) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733